
	
		II
		111th CONGRESS
		1st Session
		S. 389
		IN THE SENATE OF THE UNITED
		  STATES
		
			February 5, 2009
			Mr. Bennett introduced
			 the following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To establish a conditional stay of the ban
		  on lead in children's products, and for other purposes.
	
	
		1.Conditional stay of ban on lead in
			 children's productsSection
			 101(a)(2) of the Consumer Product Safety Improvement Act of 2008 (15 U.S.C.
			 1278a(a)(2)) is amended—
			(1)in subparagraph (A), by striking
			 (B), (C), (D), and (E) and inserting (B), (C), (D), (E),
			 and (F);
			(2)in subparagraph (B), by striking
			 (C), (D), and (E) and inserting (C), (D), (E), and
			 (F); and
			(3)by adding at the end the following:
				
					(F)Conditional stay of lead
				limitsIf, before the
				beginning date described in subparagraph (A), the Commission has not
				promulgated final regulations with respect to paragraphs (2) and (3) of section
				14(a) of the Consumer Product Safety Act (15 U.S.C. 2063(a)) or has stayed the
				enforcement of the requirements of such paragraph (2), the Commission
				may—
						(i)substitute the beginning date described in
				subparagraph (A) with the earlier of—
							(I)(aa)in the case that the Commission did not
				promulgate the regulations before the beginning date described in subparagraph
				(A), the date that the Commission promulgates such regulations; or
								(bb)in the case of a stay of enforcement, the
				date that the Commission lifts such stay; and
								(II)the date that is 540 days after the date of
				the enactment of this Act; and
							(ii)substitute the beginning date described in
				subparagraph (B) with the date that is 180 days after the date substituted
				under clause
				(i).
						.
			
